Title: From John Adams to James Searle, 8 February 1781
From: Adams, John
To: Searle, James



Dr Sir
Amsterdam Feb. 8. 1781

Yesterday I was honoured with yours of the 1. Feb. I agree with you, that affairs look very well at home, but what shall We do with the Croakers? Is it that these Wretches are merely Superficial? or do they only want to magnify their Merit, in being faithfull So what they represent as So difficult a Cause? or are they arnoldized? However I have had So long experience of many of these grunting Grumbletonians, that I dont always Suspect Treason when I hear them Sigh and groan.
Cheasapeak Bay is a fine Trap. Our Allies will help Us catch a grand Flock of Vultures there by and by. I Suspect, they will soon all fly there and to Charlestown from N. York.
Congress are Ameliorating every Thing. Their Aeconomy will Safe half the Expence of the War. I wish they had redeemed the Bills at 70 for one. I dont like however the Penalty, which Pensilvania has laid for taking the Paper at less than Silver. All attempts of this Kind will be eluded, and found vain. I am a mortal Ennemy to all Embargos, Regulations of Prices, or violent Endeavours to preserve the Credit of Paper. They do no good but a great deal of Hurt. I fancy American Grain will be in demand, and Europe must convoy it home or Starve. That Vermont will plage Us a little. I expect to hear that there are one or two there, Arnoldized. It is a Peice of Policy, exactly equal to the British Genius, at this day, to bribe 4 or 5 Fellows there, with a little Gold, and a great many Promises that they shall enjoy their Lands, under the British Government. But it will end in the flight of these Devils a l’Arnoldoise. However England must have a series of Tricks and Pranks to keep up the Spirits of the poor Mob, untill they are wholly undone.


Adieu

